Citation Nr: 0701265	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-27 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1948 to 
June 1952 and from January 1957 to February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
COPD.  


FINDINGS OF FACT

1.  Service connection is in effect for pulmonary 
tuberculosis, which is evaluated as non-compensably 
disabling.  

2.  The veteran's COPD was not present in service or until 
many years thereafter, and it is not related to service or to 
an incident of service origin.

3.  The preponderance of the medical evidence shows that the 
veteran's COPD was neither caused nor aggravated by his 
service connected pulmonary tuberculosis. 


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service, nor 
is this condition proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice a letter, dated in August 2003, in connection 
with his claim for service connection for COPD.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
veteran with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the August 2003 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).    

The file shows that the veteran has identified treatment for 
COPD at a Los Angeles, California, VA Medical Center every 
six months from 1952 to 1985 and from 1952 to "between 1980 
& 1982."  The RO requested records for 1952 to 1980 from 
that center; a response from the facility stated that there 
were no treatment records for the veteran.  

There are treatment records in the file dated from May 1997 
to December 2001.  A May 1997 entry reflects that the 
veteran's daughter reported that the veteran was "new to 
VA."  The veteran has not indicated that he has received 
private medical treatment for his condition.  VA is required 
to "make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits" so long as the claimant "adequately 
identifies those records and authorizes the Secretary to 
obtain them."  VA's duty to secure records, however, extends 
only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005).  Here, the veteran does not contend that his COPD 
began during service, or even in the years shortly after his 
discharge.  The medical evidence on file, dated from the 
1950's to 1980, fails to reflect a diagnosis of the 
condition.  As such, even assuming that there might be some 
outstanding records dated in the early 1980's that have not 
been associated with the claims file, this case does not turn 
on whether the veteran received COPD treatment or when his 
COPD was diagnosed.  The issue at hand is whether the 
veteran's COPD is related to service, and especially to his 
service connected pulmonary tuberculosis.  Thus, the Board 
concludes that VA's duty to assist the veteran in obtaining 
all pertinent private and VA medical records in connection 
with this claim has been fulfilled.  See 38 C.F.R. § 
3.159(c); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The record reflects that the veteran has been afforded a VA 
examination in connection with his claim in February 2002.  
The examiner specifically opined as to whether the veteran's 
COPD was related to service or to his service-connected 
pulmonary tuberculosis.  Furthermore, in a March 2004 
addendum to his February 2002 VA examination report, the 
physician offered a more detailed explanation of his 
assessment. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, service connection may be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a non-service-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In order for secondary service connection to be granted, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the claimed disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the medical and lay 
evidence.  The service medical records are negative for any 
complaint or treatment for COPD and the veteran does not 
contend otherwise.  He instead asserts that service 
connection is warranted because his COPD was caused or 
aggravated by his service-connected pulmonary tuberculosis.  
Therefore, the Board will focus its discussion on the 
evidence that relates to that issue.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service connection is in effect for the veteran's inactive 
pulmonary tuberculosis, at a zero percent disability level.  
Post-service medical records reflect that the veteran has 
been diagnosed with both emphysema and COPD.  These records 
are dated from May 1997 to December 2001.  In March 2001, a 
VA physician indicated that the veteran had COPD and other 
conditions that rendered him disabled, and that the pulmonary 
tuberculosis "ha[d] certainly contributed in large part to 
his poor lung function."  That physician had not reviewed 
the veteran's claims file, and did not offer a rationale in 
support of his assessment.

The veteran attended a VA examination in February 2002.  
After a physical examination and a review of the entire 
claims file, this physician diagnosed the veteran as having 
COPD, nicotine dependence and primary tuberculosis.  He 
stated that the veteran's history of smoking cigarettes and 
his pulmonary function studies were compatible with severe 
obstructive lung disease.  In a March 2004 comprehensive 
addendum to this report, the physician explained that 
although pulmonary tuberculosis might be related to 
restrictive lung disease, it is not related to obstructive 
lung disease.  "Hence, the veteran's pulmonary 
[tuberculosis] is not responsible for the veteran's current 
symptoms of poor respiratory function."  He also pointed out 
that the March 2001 VA physician did not suggest that the 
veteran's pulmonary tuberculosis caused or contributed to 
severe end-stage COPD.  The February 2002 physician concluded 
that the veteran's multiple decades of smoking cigarettes was 
the "sole reason for his obstructive lung disease."

The Board finds the opinion offered by the VA physician who 
examined the veteran in February 2002 and prepared the 
February 2002 VA examination report, and the March 2004 
addendum, has more probative value than that of the March 
2001 VA physician.  Unlike the March 2001 VA physician, the 
latter physician reviewed the entire claims folder and 
provided a detailed rationale in support of his assessment.  
In fact, he cited the March 2001 physician's opinion and 
challenged its conclusions.  Accordingly, this VA examiner's 
evaluation constitutes a more complete assessment of the 
veteran's case.  Thus, the Board finds that the preponderance 
of the evidence is against the claim.

The Board notes that, as a lay person, although the veteran 
is competent to describe symptoms that he may have observed 
or treatment he may have received, see Charles v. Principi, 
16 Vet. App. at 374, he is not competent to render medical 
diagnoses or to establish an etiological relationship merely 
by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)).  

In summary, service medical records do not show a diagnosis 
of COPD, there is no post-service evidence of COPD until 
several decades after service, and the preponderance of the 
medical evidence addressing the etiology of the veteran's 
COPD is against the claim.  Thus, the veteran's claim must be 
denied.  

As a final note, although the evidence indicates that the 
veteran smoked for many years, this claim does not turn on 
whether the veteran began smoking in service.  Because the 
claim for service connection for a lung disorder, to include 
emphysema and COPD, was received after June 9, 1998, there is 
no legal basis for compensation based on tobacco use in 
service. 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2006).


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


